

	

		III

		109th CONGRESS

		1st Session

		S. RES. 51

		IN THE SENATE OF THE UNITED STATES

		

			February 14, 2005

			Mrs. Feinstein submitted

			 the following resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing the importance of the writings

		  of Dashiell Hammett to American literature and culture on the 75th anniversary

		  of the first publication of The Maltese Falcon.

	

	

		Whereas Samuel Dashiell Hammett was born in St. Mary’s

			 County, Maryland, on May 27, 1894, and died in New York City, on January 10,

			 1961;

		Whereas Dashiell Hammett joined Pinkerton’s National

			 Detective Agency in 1915 at the age of 21 and worked for the agency in

			 Maryland, Washington, Idaho, Utah, Montana, and California;

		Whereas Dashiell Hammett served the United States in the

			 Army Ambulance Motor Corps during World War I and, after enlisting in 1942 at

			 the age of 48, in the Aleutian Islands during World War II, and is buried at

			 Arlington National Cemetery;

		Whereas Dashiell Hammett wrote The Maltese

			 Falcon (published on Febraury 14, 1930), 1 of the most widely-read

			 crime novels in history, which introduced the literary figure Sam Spade, 1 of

			 the most famous detectives in American literature, and set San Francisco as the

			 center of hard-boiled crime fiction;

		Whereas The Maltese Falcon has appeared in

			 hundreds of editions in 50 countries and over 30 languages and was adapted into

			 3 movies, including a 1941 Warner Brothers film directed by John Huston and

			 starring Humphrey Bogart, which has been recognized by the American Film

			 Institute as 1 of the greatest movies of all time; and

		Whereas The Maltese Falcon turned mystery

			 and crime novels into a widely-recognized genre of literature and is a classic

			 novel of American literature: Now, therefore, be it

		

	

		That the Senate—

			(1)salutes Dashiell

			 Hammett as 1 of the most notable authors of hard-boiled crime fiction;

			(2)notes the 75th

			 anniversary of the publication of Dashiell Hammet’s The Maltese

			 Falcon; and

			(3)recognizes

			 The Maltese Falcon as a great American crime novel.

			

